 



Exhibit 10.31
GENIZON BIOSCIENCES INC.
(As Issuer)
- and -
COMPUTERSHARE TRUST COMPANY OF CANADA
(as Trustee)
SECURED CONVERTIBLE DEBENTURE INDENTURE
Bearing formal date of March 24, 2006
STIKEMAN ELLIOTT LLP



--------------------------------------------------------------------------------



 



 

     THIS INDENTURE is entered into on this 27th day of March, 2006

     
BETWEEN:
  COMPUTERSHARE TRUST COMPANY OF CANADA (the “Trustee”), a trust company
organized and existing under the laws of Canada, having its head office at
Toronto, Ontario, and a place of business at 1500 University Street, Suite 700,
Montreal, Québec, H3A 3S8;
 
   
AND:
  GENIZON BIOSCIENCES INC. (the “Corporation”), a corporation incorporated under
the laws of Canada, having its head office and principal place of business at
880 McCaffrey, St. Laurent, Québec, H4T 2C7;

RECITALS:
WHEREAS the Corporation is desirous of creating and issuing convertible
debentures to be issued in the manner set forth herein;
WHEREAS the Corporation is authorized to create and issue the Debentures (as
defined hereinafter) as provided hereunder;
WHEREAS all things necessary have been done and performed to make the
Debentures, once certified by the Trustee and issued in accordance with the
terms of the present Indenture, legal, valid and binding obligations of the
Corporation with the benefits and subject to the terms of this Indenture;
NOW THEREFORE the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby covenant and
agree as follows.
ARTICLE 1
INTERPRETATION
1.1 Definitions
     In this Indenture, unless something in the subject matter or context is
inconsistent therewith, the following words and expressions shall have the
following meanings:

(a)   “Affiliate” has the meaning attributed to such term in the Canada Business
Corporations Act as the same may be amended from time to time and any successor
legislation thereto;



--------------------------------------------------------------------------------



 



 



  -2-  

(b)   “Agreement” or “Indenture” means this agreement and all schedules attached
to this agreement, in each case as they may be amended or supplemented from time
to time, and the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby”
and similar expressions refer to this agreement, and unless otherwise indicated,
references to Articles and sections are to Articles and sections in this
agreement;   (c)   “Business” means the discovery of genes associated with
common diseases and drug response, as well as research activities downstream of
these discoveries and other genetic research;   (d)   “Business Day” means any
day, other than Saturday, Sunday or any statutory holiday in the Province of
Québec;   (e)   “Canadian Resident Holder” means a person that is a resident in
Canada who is an individual, partnership, trust or corporation which is not
(i) a public company (as such term is defined in the Income Tax Act (Canada)) or
(ii) a company controlled by non-residents of Canada or public companies (as
such term is defined in the Income Tax Act (Canada));   (f)   “Class G Preferred
Shares” means the class “G” convertible voting preferred shares created pursuant
to the amendment of the articles of the Corporation immediately prior to the
First Closing;   (g)   “Class H Preferred Shares” means the class “H”
convertible subordinate voting preferred             shares created pursuant to
the amendment of the articles of the Corporation immediately prior to the First
Closing;   (h)   “Closing” means, as applicable, the First Closing Date, the
Second Closing Date or the Third Closing Date;   (i)   “Conversion Discount” has
the meaning ascribed to it in Section 5.1 hereof;   (j)   “Corporation” means
Genizon BioSciences Inc., a corporation incorporated under the laws of Canada;  
(k)   “Counsel to the Corporation” means Stikeman Elliott LLP;   (l)  
“Debenture” means any Debenture of the Corporation created, issued and certified
hereunder and from time to time being outstanding;   (m)   “Debentureholder
Instrument” means a direction addressed to the Trustee and signed by the
Debentureholders holding a minimum of 662/3% of the aggregate principal amount
of outstanding Debentures;   (n)   “Debentureholders”, “Holder of a Debenture”
or “Holder” means, at any given time, the registered holder(s) of Debentures at
such time;



--------------------------------------------------------------------------------



 



-3-

(o)   “Documents” means this Indenture, the Debentures, the Subscription
Agreement and the Security Documents;   (p)   “Event of Default” has the meaning
ascribed to it in Section 10.1 hereof;   (q)   “First Closing Date” means
March 27, 2006;   (r)   “Illumina” means Illumina, Inc., a company organized and
existing under the laws of the State of Delaware, United States;   (s)  
“Illumina Debenture” has the meaning ascribed to it in Section 9.1 hereof;   (t)
  “Illumina Warrants” has the meaning ascribed thereto in Section 9.2 hereof;  
(u)   “Indebtedness” includes, for any Person:

  (i)   obligations for borrowed money;     (ii)   obligations under letters of
credit or letters of guarantee or obligations to financial institutions who
issued such letters of credit or letters of guarantee for the account of such
Person;     (iii)   obligations under banker’s acceptances; and     (iv)  
obligations under derivative instruments.

(v)   “Intellectual Property” means any trade mark, copyright, industrial
design, patent, goodwill, invention, trade name, trade secret, trade process,
license, permit, franchise, know how and any other intellectual property right
of the Corporation, including any application or registration relating thereto,
if any, and any improvements and modifications thereto as well as rights in any
claim against third parties in connection with the protection of any such
intellectual property rights or infringement thereto, in Canada or abroad;   (w)
  “Interest Payment Date” means the two semi-annual interest payment dates set
forth on the first page of each Debenture, which shall be the date that is
6 months following the issuance of such Debenture and the date of the issuance
of such Debenture, respectively;   (x)   “Lien” means any security interest,
lien, charge, pledge, encumbrance, prior claim, hypothec, mortgage, adverse
claim or any other arrangement or condition that in substance secures payment or
performance of an obligation and includes a title retention agreement of any
nature or kind;   (y)   “Liquidity Event” means any of the following: (i) the
completion of a public offering of shares of the Corporation; (ii) the sale or
disposition of all or substantially all of the issued and outstanding shares in
the share capital of the Corporation for cash proceeds or, if the acquirer is a
public company, for consideration consisting, in whole or in part, of shares of
the acquirer listed on a nationally recognized stock exchange or quoted on a
quotation system; (iii) the sale or disposition of all or substantially all of
the assets of the Corporation for cash proceeds or, if the acquirer is a public
company, for consideration consisting, in whole or in part, of shares of the
acquirer listed on a



--------------------------------------------------------------------------------



 



-4-

    nationally recognized stock exchange or quoted on a quotation system; or
(iv) the consolidation, merger or reorganization or the acquisition of the
Corporation by another entity following which the shareholders of the
Corporation own less than 50% of the voting securities of the surviving
corporation or its parent corporation (i.e., a change of control) listed on a
nationally recognized stock exchange or quoted on a quotation system;   (z)  
“Major Event of Default” means any Event of Default under either of
Section 10.1(a), 10.1(b), 10.1(c) or 10.1(d);   (aa)   “Maturity Date” means the
earlier of the following dates: (i) (A) with respect to Debentures issued on the
First Closing Date, the date that is 24 months after the First Closing Date, (B)
with respect to Debentures issued on the Second Closing Date, the date that is
24 months after the Second Closing Date, or (C) with respect to Debentures
issued on the Third Closing Date, the date that is 24 months after the Third
Closing Date; and (ii) the date on which an Event of Default occurs;   (bb)  
“Non-Canadian Resident Holder” means a person that is not a Canadian Resident
Holder;   (cc)   “Offering” means the issue of the Debentures in accordance with
the terms and conditions of this Indenture;   (dd)   “Ordinary Debentureholder
Instrument” means a direction addressed to the Trustee and signed by the
Debentureholders holding a minimum of 50% of the aggregate principal amount of
outstanding Debentures;   (ee)   “Part XIII Tax” has the meaning ascribed to it
in Article 3 hereof;   (ff)   “Permitted Encumbrances” means the following
Liens:

  (i)   the Security Documents to be granted in accordance with the provisions
hereof;     (ii)   Liens existing under the Senior Indebtedness;     (iii)   the
reservation in the original grant of an immovable from the Crown;     (iv)  
Liens which are customary, inchoate or minor property Liens incurred in the
ordinary course of business for debts which are not overdue and which, in the
aggregate, do not significantly reduce the value of the property or
significantly impair the use for which it was intended;



--------------------------------------------------------------------------------



 



-5-

  (v)   title defects or irregularities which are of a minor nature and in the
aggregate will not substantially impair the use of the property affected by any
such title defect or irregularity for the purposes for which it is held by the
Corporation, nor substantially diminish the Liens created under the Security
Documents;     (vi)   the pledges or deposits made pursuant to laws relating to
workmen’s compensation or similar laws, or deposits made in good faith in
connection with offers, tenders, leases or contracts (excluding, however, the
borrowing of money or the repayment of money borrowed), deposits of cash or
securities in order to secure appeal bonds or bonds required in respect of
judicial proceedings;     (vii)   Liens for taxes or assessments not yet due or
for which payment is not yet delinquent;     (viii)   Liens for taxes or
assessments, due or past due and payable, the validity of which is being
contested in good faith by the Corporation by appropriate proceedings timely
instituted; provided, however, that where taxes must be paid or deposited in
whole or in part subject to resolution of such contest in order to stay
enforcement of such Lien, such taxes or required part thereof shall have been so
paid or deposited;     (ix)   Liens for services performed for or materials
delivered to the Corporation for which payment is not yet delinquent, and
attachments, judgments and other similar Liens arising in connection with
services performed or materials delivered; provided, however, that the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being contested in good faith by appropriate proceedings and for
which the Corporation has deposited with the Trustee a letter of credit or a
suretyship satisfactory to the Trustee in an amount sufficient to pay in
principal, interest and costs whatever may be owing should such contestation be
unsuccessful;     (x)   Liens resulting from security given under any
securitization or monetization of assets program in accordance with standard
market practice;     (xi)   Liens securing Purchase Money Obligations provided
such Liens charge only the asset subject to the Purchase Money Obligations; and
    (xii)    Liens existing as at the date hereof.

(gg)   “Permitted Indebtedness” means:

  (i)   the outstanding obligations under the Debentures; and     (ii)   the
Senior Indebtedness;



--------------------------------------------------------------------------------



 



-6-



(hh)   “Person” means any individual, partnership, limited partnership, joint
venture, syndicate, sole proprietorship, company or corporation, with or without
share capital, unincorporated association, trust, trustee, executor,
administrator or other legal personal representative, regulatory body or agency,
government or governmental agency, authority or entity however designated or
constituted;   (ii)   “Purchase Money Obligations” means the outstanding balance
of the purchase price of equipment incurred to finance the acquisition thereof;
  (jj)   “Second Closing Date” means the date on which the Corporation issues
Debentures pursuant to this Indenture for the second time;   (kk)   “Security
Documents” means the deed of hypothec dated March 24, 2006 between the
Corporation and the Trustee, as further described in Article 6 hereof;   (ll)  
“Senior Indebtedness” means (i) the $7 million loan by La Financière du Québec
(Investissement Québec) to the Corporation pursuant to an Offre de Prêt accepted
by the Corporation on January 9, 2004; (ii) the $2.625 million loan by La
Financière du Québec (Investissement Québec) pursuant to an Offre de Prêt
accepted by the Corporation on July 18, 2002; (iii) the credit facilities in the
aggregate amount of $4.5 million granted by Royal Bank of Canada to the
Corporation pursuant to a letter agreement dated December 7, 2005 consisting of
two demand facilities for research and development (R&D) tax credit financing;
and (iv) a future capital lease or term loan with a financial institution for an
amount not exceeding $3 million, consisting of R&D equipment credit facilities;
including any renewal or refinancing of any of items (i) to (iv) above;   (mm)  
“Shares” means the Class G Preferred Shares and the Class H Preferred Shares;  
(nn)   “Subscription Agreement” means the Subscription Agreement to be entered
into as of each Closing Date between the Corporation and each Holder;   (oo)  
“Third Closing Date” means the date on which the Corporation issues Debentures
pursuant to this Indenture for the third time which shall be no later than
120 days following the First Closing Date or such later date as may be agreed
upon by the Corporation and the investors subscribing for Debentures to be
issued on the Third Closing Date;   (pp)   “Trustee” means Computershare Trust
Company of Canada, or any successor trustee pursuant to Section 13.2;



--------------------------------------------------------------------------------



 



-7-



1.2 Meaning of “outstanding”
     Any Debenture certified and delivered by the Trustee hereunder shall be
deemed to be outstanding until it is cancelled or delivered to the Trustee for
cancellation, or a new Debenture is issued in substitution therefor under the
provisions hereof, or monies for the payment thereof have been set aside
according to the provisions of Section 15.2 hereof, provided that:

(a)   Where a new Debenture has been issued in substitution for a Debenture
which has been mutilated, lost, stolen or destroyed, only the new Debenture
shall be counted for the purpose of determining the aggregate principal amount
of Debentures outstanding;   (b)   Debentures that have been partially redeemed,
repaid or converted shall be deemed to be outstanding only to the extent of the
unredeemed, unrepaid or unconverted portion of the principal amount thereof; and
  (c)   For the purpose of any provision of this Indenture entitling
Debentureholders to vote, sign consents, requisitions or other instruments or
take any action under this Indenture or to constitute a quorum at any meeting of
Debentureholders, Debentures owned directly or indirectly by the Corporation or
any Affiliate thereof, shall be disregarded.

1.3 Schedules
     The following are the schedules attached to this Indenture which shall, for
all purposes of this Indenture, form an integral part hereof:
     Schedule 2.3 — Form of Debentures.
1.4 Headings
     The division of this Indenture into Articles and Sections and the inclusion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Indenture.
1.5 Gender and Number
     In this Indenture, unless the context otherwise requires, any reference to
gender includes all genders and words importing the singular number only include
the plural and vice versa.
1.6 Currency
     Except where otherwise expressly provided, all amounts in this Indenture
are stated and shall be paid in lawful money of Canada.



--------------------------------------------------------------------------------



 



-8-

1.7 Generally Accepted Accounting Principles
     In this Indenture, except to the extent otherwise expressly provided,
references to “generally accepted accounting principles” or “GAAP” mean, at any
time, all accounting principles recommended in the Handbook of the Canadian
Institute of Chartered Accountants at the relevant time applied on a consistent
basis.
1.8 Invalidity of Provisions
     Each of the provisions contained in this Indenture is distinct and
severable from the others and a declaration of invalidity or unenforceability of
any such provision or part thereof by a court of competent jurisdiction shall
not affect the validity or enforceability of any other provision hereof.
1.9 Entire Agreement
     This Indenture supersedes all prior agreements between the parties with
respect to the subject matter dealt with herein and constitutes the entire
agreement between the parties pertaining to the subject matter hereof.
1.10 Waiver, Amendment
     Except as expressly provided in this Indenture, no amendment or waiver of
this Indenture shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any provision of this Indenture shall constitute a
waiver of any other provision nor shall any waiver of any provision of this
Indenture constitute a continuing waiver unless otherwise expressly provided.
1.11 Non-Business Days
     Whenever any payment to be made hereunder shall be stated to be due or any
other actions to be taken hereunder shall be stated to be required to be taken
on a day other than a Business Day, such payment shall be made and such other
action shall be taken on the next succeeding Business Day.
1.12 Formal Date of Agreement
     For reference purposes only, this Agreement can be referred to as bearing
the formal date of March 24, 2006 notwithstanding its actual date of execution.
1.13 Governing Law
     This Indenture shall be governed by and construed in accordance with the
laws of the Province of Québec and the federal laws of Canada applicable
therein.



--------------------------------------------------------------------------------



 



-9-

ARTICLE 2
ISSUE OF DEBENTURES
2.1 Creation and Limit of Issue of Debentures
     The Debentures created and issued hereunder are limited to an aggregate
principal amount of $25,000,000. The Debentures may be issued on the First
Closing Date, the Second Closing Date or the Third Closing Date, subject to
compliance with the provisions and restrictions hereinafter set forth.
2.2 Designation and Terms of Debentures

(a)   The Debentures shall be designated “Secured Convertible Debentures”.   (b)
  The Debentures shall be issued as fully registered debentures and shall be
dated the date of their issue and shall mature at the Maturity Date. Provided no
Liquidity Event has occurred prior to the Maturity Date, the Corporation will
return, at the Maturity Date, 112.5% of the principal amount of the outstanding
Debentures, directly to the registered Holders of Debentures, in lawful money of
Canada, together with accrued and unpaid interest thereon (for a total two year
cash-on-cash return of 30%). No notice of repayment shall be required to be
given by the Corporation.   (c)   The outstanding principal amount of each
Debenture issued hereunder shall bear interest, for the first calendar year
after the Closing Date on which such Debenture was issued, at the annual rate of
5% and, for the second calendar year after the Closing Date on which such
Debenture was issued, at the annual rate of 12.5%, and will be paid
semi-annually at each Interest Payment Date. Any unpaid interest shall bear
interest at the same rate per annum commencing on the date it becomes due to the
date it is fully paid, calculated daily and payable on demand. Interest on the
Debentures and on overdue interest shall be paid directly by the Corporation to
the registered Holders of Debentures. Interest unpaid when due shall bear
interest at the same rate, calculated daily, after as well as before default and
before and after demand and judgment.   (d)   The Debentures are secured by the
Lien described in Article 6 hereof.   (e)   The Debentures shall be convertible
as to any or all outstanding principal amount and interest thereon in accordance
with Article 5 hereof.   (f)   The principal of the outstanding Debentures shall
be repayable, and interest thereon shall be paid, at the address of the
Debentureholders as indicated on the register of the Trustee.   (g)   The
Debentures shall have the other attributes and be subject to the provisions set
out in this Indenture.



--------------------------------------------------------------------------------



 



-10-



2.3 Form of Debentures
     The Debentures and the certificate of the Trustee shall be substantially in
the form set out in the Schedule 2.3 hereto with such appropriate additions,
deletions, substitutions and variations as may be required or permitted by the
terms of this Indenture or as may be required to comply with any law or the
rules of any securities commission as may be determined by the officer of the
Corporation executing any Debenture, such determination to be conclusively
evidenced by his or her execution thereof.
2.4 Rank of Debentures
     Subject to the provisions hereof, the Debentures certified and issued
hereunder shall rank pari passu with one another without discrimination,
preference or priority, whatever may be their respective actual date of issue
provided however, that, in the case of Debentures issued at different times,
principal and interest, if any, may, prior to any accelerated payment thereof
pursuant to Section 10.2, be payable at different times. The Debentures will
rank senior to all common and preferred equity of the Corporation and junior to
the Senior Indebtedness.
2.5 Issue and execution of Debentures

(a)   The Debentures hereby created shall forthwith upon issuance be executed by
the Corporation and delivered to the Trustee and shall be certified by or on
behalf of the Trustee to or upon the written order of the Corporation without
the Trustee receiving any consideration therefor.   (b)   The Debentures shall
be signed by at least one officer of the Corporation holding office at the time
of signing. Such signatures on Debentures may be printed or otherwise
mechanically reproduced thereon and Debentures so signed are as valid as if they
had been signed manually. If a Debenture contains a printed or mechanically
reproduced signature of a Person, then the Corporation may issue the Debenture
even though the Person has ceased to be an officer of the Corporation and such
Debenture is as valid as if the Person were an officer at the date of its issue.

2.6 Certification

(a)   No Debenture shall be issued or, if issued, shall be obligatory or entitle
the Debentureholder thereof to the benefit hereof, until it has been certified
by or on behalf of the Trustee substantially in the form of the certificate set
out in the Schedule 2.3 hereto or in some other form approved by the Trustee.
Such certification by the Trustee on any Debenture shall be conclusive evidence
that such Debenture has been duly issued hereunder and is a valid obligation of
the Corporation and that the Debentureholder is entitled to the benefits hereof.
  (b)   The certificate of the Trustee on the Debentures shall not be construed
as a representation or warranty by the Trustee as to the validity of this
Indenture or



--------------------------------------------------------------------------------



 



-11-

    of the Debentures or as to the performance of the Corporation of its
obligations hereunder (except the due certification thereof and any other
warranties implied by law) and the Trustee shall in no respect be liable or
answerable for the use made of any Debenture or proceeds thereof.

2.7 Registration and Transfer

(a)   The Corporation shall cause to be kept by and at the principal office of
the Trustee in the City of Montreal, a central register and at such other
places, if any, as may be designated by the Corporation and approved by the
Trustee, in which shall be entered the names and addresses of the
Debentureholders and particulars of the Debentures held by them respectively.
Such registration shall be noted on the Debentures by the Trustee. No transfer
of a Debenture shall be effective against the Corporation unless made on one of
the registers and made by the Debentureholders or its liquidators of succession
or administrators or other legal representatives or its or their attorney duly
appointed by an instrument in form and execution satisfactory to the Trustee and
upon compliance with such requirements prescribed in Section 16.1 hereof and
such other requirements as the Trustee may prescribe, and unless such transfer
shall have been duly noted on such Debenture by the Trustee.   (b)   The
registered Holder of a Debenture, on whatever register the same may be
registered, shall be entitled to have such Debenture transferred at any of the
places at which a register is kept pursuant to the provision of this
Section 2.7. A Debenture may only be transferred on one of such registers by the
registered Debentureholder or its duly appointed mandatary for such purpose and
upon compliance with such other reasonable requirements as the Trustee or other
registrar may prescribe, and upon due notation of such transfer on such
Debenture by the Trustee.   (c)   A transferee of a Debenture shall, after the
appropriate form of transfer is lodged with the Trustee and upon compliance with
any requirements prescribed under this Indenture, be entitled to be entered on a
register as the owner of such Debenture.   (d)   Neither the Corporation nor the
Trustee shall be bound to take notice of or see to the execution of any trust,
whether express, implied or constructive, in respect of any Debenture, and any
Debenture may be transferred on the direction of the registered Debentureholder
thereof, whether named as trustee or otherwise, as though that person were also
the beneficial owner thereof.   (e)   Except in the case of the register
required to be kept at the City of Montreal, the Corporation shall have the
power, at any time, to close any register and, in that event, it shall transfer
the records thereof to another existing register or to a new register and
thereafter the Debentures registered on the closed register shall be deemed to
be registered on such existing or new register, as the case may be. In the event
that the register in any place is closed and the records transferred to a
register in another place, notice of such change shall be given to each



--------------------------------------------------------------------------------



 



-12-

    Debentureholder registered in the register so closed and the particulars of
such change shall be recorded in the central register required to be kept in the
City of Montreal.   (f)   The Holder of any Debenture shall be entitled to
inspect the registers of Debentureholders at any time during normal business
hours of the Trustee and to make extracts therefrom.

2.8 Ownership
     Subject to any applicable law, the person in whose name any Debenture is
registered shall, for all the purposes of this Indenture, be and be deemed to be
the owner thereof and payment of or on account of the principal and interest
thereon, shall be made only to or upon the order in writing of such Person and
such payment shall be a good and sufficient discharge of the Corporation, for
the amount paid.
2.9 Mutilation, Loss or Destruction of Debentures
     If any Debenture shall become mutilated or be lost, destroyed or stolen,
and in the absence of notice that such Debentures have been acquired by a “bona
fide purchaser” within the meaning of the Canada Business Corporations Act, the
Corporation, in its discretion, may issue, and thereupon the Trustee shall
certify and deliver or cause to be delivered, a new Debenture of like date and
tenor upon surrender and cancellation of the mutilated Debenture or, in the case
of a lost, destroyed or stolen Debenture, in lieu of and in substitution for the
same, and the new or substituted Debenture shall be in a form approved by the
Trustee and shall be entitled to the benefits of this Indenture equally with all
other Debentures issued or to be issued hereunder. In the case of loss,
destruction or theft, the applicant for a substituted Debenture shall furnish to
the Corporation and to the Trustee such evidence of such loss, destruction or
theft as shall be satisfactory to the Corporation and to the Trustee in their
discretion and shall also furnish such indemnity as is reasonably satisfactory
to them. The applicant for a new or substituted Debenture shall pay all expenses
incidental to the issuance of such new or substituted Debenture.
2.10 Payment Agreements for Debentures
     Notwithstanding anything contained in this Indenture to the contrary, the
Corporation may enter into an agreement with a Debentureholder or with the
Person for whom such Debentureholder is acting as nominee providing for the
particulars of payment, without presentation or surrender of the Debenture or
notation of payment thereon, to such Debentureholder of the principal amount and
interest on such Debenture and all other money payable hereunder at a place, and
by wire transfer of funds or in such other manner, other than the places or the
manner specified in this Indenture. Any payment of the principal and interest on
any such Debenture and other monies payable hereunder at such other place or in
such other manner pursuant to such agreement shall, notwithstanding any other
provision of this Indenture or the Debentures, be valid and binding on the
Corporation, the Trustee and all Debentureholders.



--------------------------------------------------------------------------------



 



-13-

2.11 Computation of Interest
     Interest on the Debentures shall be computed on the basis of a 365 day
calendar year. For the purpose of the Interest Act (Canada), in the case of a
leap year, the yearly rate of interest shall be such rate multiplied by 366 and
divided by 365.
ARTICLE 3
PROVISIONS RELATING TO WITTHOLDING TAXES
     All payments to be made by the Corporation under or in connection with the
Debentures shall be made without deduction or withholding for or on account of
any tax under Part XIII of the Income Tax Act (Canada) (“Part XIII Tax”). If any
such tax is required to be deducted or withheld from any such payment, the
amount of such payment shall be increased to such amount as is necessary to
yield and remit to the Holder, after provision for payment of such tax, the
original amount of such payment provided, however, that no additional amount
shall be payable to the extent that either: (i) the Holder’s country of
residence provides for a reduction or credit against income tax payable in such
country to account for Part XIII Tax; or (ii) the Holder could have reduced or
eliminated Part XIII Tax by taking reasonable measures to structure its
investment through another jurisdiction. Furthermore, the Corporation undertakes
to inform the Non-Canadian Resident Holders of any amendment to Part XIII Tax.
     The Corporation shall also indemnify the Holder in respect of the delay or
failure by the Corporation to make any such payment, including penalties
relating thereto or interest thereon. These gross-up provisions shall not apply
to any amounts payable as dividends, deemed dividends or other distributions on
Shares of the share capital of the Corporation or the disposition of such
Shares.
ARTICLE 4
TERMINATION OF OFFERING OR
TAKING UP OF THE REMAINDER OF THE OFFERING
4.1 Termination of the Offering
     Provided that the Corporation has received a written offer, otherwise
satisfactory to the investors investing in Debentures on the First Closing Date
(collectively, the “Early Investors”), to the effect that the Corporation can
benefit from an equity offering that is, in the opinion of the Early Investors,
substantially higher than the last price paid for preferred shares of the
Corporation in December 2004 (being $1.54375 per preferred share) and upon
agreement by the Holders representing not less than 662/3% of the then aggregate
outstanding principal amount of Debentures, the Corporation may truncate the
Offering at any time prior to the date which is 120 days following the First
Closing Date.
4.2 Right of Early Investors to Invest in the Remainder of the Offering
     Each of the Early Investors shall have the right, in preference and
priority to any other interested purchasers of Debentures who were not Early
Investors, to invest in the



--------------------------------------------------------------------------------



 



-14-

remainder of the Offering at any time during the 120 days following the First
Closing Date (the “Early Investors’ Option”). In such a case, the Early
Investors’ participation in the remainder of the Offering shall be calculated
proportionally to each Early Investors’ existing investment and the other
provisions of this Indenture, including, without limitation, those of Article 2
and Article 5, shall apply to the Debentures to be issued pursuant to the
exercise of the Early Investors’ Option, with the necessary adaptations.
ARTICLE 5
CONVERSION OF DEBENTURES
5.1 Conversion Privilege of Debentures
     Subject to and upon compliance with the provisions of Article 5 of the
Debentures, upon the occurrence of a Liquidity Event, the Debentures held by
Canadian Resident Holders will be automatically convertible into fully paid and
non-assessable Class G Preferred Shares and the Debentures held by Non-Canadian
Resident Holders will be automatically convertible into fully paid and
non-assessable Class H Preferred Shares, in each case at the conversion ratio
and upon compliance with the procedures set forth in Article 5 of the
Debentures.
5.2 Cancellation of Debentures
     Upon delivery to the Corporation of a Debenture surrendered to the
Corporation for conversion and cancellation in accordance with Article 5 of the
Debenture, the Corporation shall forthwith notify the Trustee of such
cancellation and the Trustee shall forthwith register such cancellation in its
register of Debentureholders.
ARTICLE 6
SECURITY
     As a general and continuing collateral security for the performance by the
Corporation of all its obligations under this Indenture, the Debentures
outstanding from time to time and under the Security Documents, the Corporation
shall grant, in favour of the Trustee, as fondé de pouvoir (person holding the
power of attorney of the Holders), a hypothec on the universality of its present
and future movable assets. The Trustee hereby acknowledges and confirms that
said hypothec shall rank immediately after the Senior Indebtedness.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
7.1 By the Corporation
     The Corporation represents and warrants as follows:

(a)   Incorporation and Status. The Corporation is duly incorporated and
organized, and is validly existing and up-to-date in the filing of all corporate
and similar returns under the laws of Canada. The Corporation is duly
registered, licensed or



--------------------------------------------------------------------------------



 



-15-

    qualified in those jurisdictions where the Corporation currently carries on
business, and is up-to-date in the filing of all corporate and similar returns;
  (b)   Corporate Power. The Corporation has the corporate power and capacity to
own or lease its assets and to carry on its business as the same is presently
conducted and to enter into and carry out its obligations with respect to the
transactions contemplated by this Indenture;   (c)   Enforceability. This
Indenture, the issue of the Debentures and the Security Documents have been duly
authorized, executed and delivered by the Corporation and each such document
constitutes a legal, valid and binding obligation of the Corporation enforceable
in accordance with their respective terms, subject to the usual exceptions as to
bankruptcy and the availability of equitable remedies;   (d)   No Contravention.
Neither the entering into of this Indenture and of the Security Documents, the
issue of Debentures nor the performance by the Corporation of any of its
obligations under, or contemplated by, this Indenture and the Security Documents
will contravene, breach or result in any default under its articles, by-laws,
constating documents or other organizational documents or under any mortgage,
lease, agreement, other legally binding instrument, license, permit, statute,
regulation, order, judgment, decree or law to which the Corporation is a party
or by which it may be bound;   (e)   Approvals and Consents. Except as provided
for in the Subscription Agreement and except for the registration of the
Security Documents at all relevant registry offices where applicable laws
require such registration, no authorization, consent or approval of, or filing
with or notice to, any governmental agency, regulatory body, court or other
Person is required by the Corporation in connection with the execution, delivery
or performance of this Indenture by the Corporation or of any of the Security
Documents by the Corporation or the issue of any of the Debentures. Without
limiting the generality of the foregoing or of any other provision of this
Indenture, all authorizations and exemptions required under applicable law,
including from any securities commission or other regulatory body, have been
obtained by the Corporation, or the requirements to benefit from an exemption
have been complied with, in order to allow the Corporation to issue the
Debentures and the underlying Shares upon conversion thereof, provided certain
private placement filings are made together with payment of the requisite fees
to the relevant securities regulatory authorities;   (f)   Title to Assets. The
Corporation has good and valid title to its assets charged under the Security
Documents, free and clear of all Liens other than Permitted Encumbrances and
except to the extent the failure to have such title could not reasonably be
expected to result in a material adverse effect on the Corporation.   (g)  
Shares. The issuance and delivery of the underlying Shares to be issued on
conversion of the Debentures in accordance with the provisions of Article 5
hereof have been validly authorized and reserved by all necessary corporate



--------------------------------------------------------------------------------



 



-16-

    action of the Corporation and shall, upon the conversion in accordance with
the provisions of this Indenture, be validly issued as fully paid-up and
non-assessable Shares in the capital of the Corporation;

7.2 By Trustee
     The Trustee represents and warrants to the Corporation as follows and
acknowledges that the Corporation is relying upon the following representations
and warranties in connection with execution of this Indenture:

(a)   Incorporation and Status of the Trustee. The Trustee is duly incorporated
and validly existing under the laws of its jurisdiction of incorporation;   (b)
  Corporate Power of the Trustee and Due Authorization. The Trustee has the
corporate power and capacity to enter into, and to perform its obligations under
this Indenture. This Indenture and the agreements, contracts and instruments
required by this Indenture to be delivered by the Trustee on the date hereof
have been duly authorized by the Trustee and have been duly executed and
delivered by the Trustee, and shall be a valid and binding obligation of the
Trustee enforceable in accordance with their respective terms, subject to the
usual exceptions relating to bankruptcy and the availability of equitable
remedies.

7.3 Survival of Covenants, Representations and Warranties
     The covenants, representations and warranties contained in this Indenture
and in all certificates and documents delivered pursuant to or contemplated by
this Indenture shall survive the execution of this Indenture and shall continue
for so long as any Debenture remains outstanding, provided, however, that no
claim for breach of representation or warranty shall be valid unless the party
against whom such claim is made has been given notice thereof before the date on
which the applicable representation or warranty shall have terminated in
accordance with the foregoing.
ARTICLE 8
COVENANTS OF THE CORPORATION
8.1 General Covenants
     The Corporation hereby covenants and agrees that:

(a)   It will duly and punctually pay or cause to be paid, directly to each
Debentureholder, the principal and interest, if any, on the Debentures, on the
dates, at the places and in the manner set forth in this Indenture and the
Debentures;   (b)   It will maintain at all times its corporate existence and
will carry on and conduct its business in a proper and efficient manner;



--------------------------------------------------------------------------------



 



-17-

(c)   It will pay to the Trustee reasonable remuneration for its services
hereunder and under the Security Documents and shall repay to the Trustee on
demand all reasonable expenditures or advances incurred by the Trustee in
accordance with the present Indenture (including reasonable fees and expenses of
legal counsel) with interest thereon at the same rate of interest per annum that
is applicable to the principal of the Debentures for the first calendar year
after the issuance thereof, and such monies shall be payable out of any funds in
the possession of the Trustee in priority to any Debenture.

8.2 Securities Qualification Requirements
     If any prospectus or other instrument is required to be filed with or any
permission is required to be obtained from any securities regulatory authority
or any other step is required under any federal or provincial law of Canada in
respect of any securities which a Debentureholder is entitled to receive upon
conversion of the Debentures, before such conversion may properly and legally be
delivered upon the due exercise thereof, the Corporation covenants that it will
take all such action, at its expense, as is required or appropriate in the
circumstances.
8.3 Financial Information

(a)   The Corporation shall deliver to any Holder of Debentures holding at least
$1,500,000 principal amount of Debentures:

  (i)   As soon as practicable, but in any event within thirty (30) days after
the meeting of the Corporation’s board of directors, the report of the chief
financial officer of the Corporation deposited at each said meeting; and    
(ii)   As soon as practicable, but in any event within forty-five (45) days
after the end of each fiscal quarter, consolidated financial statements of the
Corporation including, the balance sheet, the statement of operations and the
statement of cash flows.

     Furthermore, the Corporation will provide each Debentureholder with all
such financial reports provided to its shareholders, irrespective of the classes
of shares, on the same schedule as such information is provided to said
shareholders;
8.4 Other Covenants of the Subscription Agreement
     The Corporation shall comply with any other covenants contained in the
Subscription Agreement, as though the same had been recited herein at length,
the Corporation herein acknowledging that all representations, terms and
covenants of the Subscription Agreement are essentials to the execution of this
Indenture and the purchase by any Debentureholder of the Debentures.



--------------------------------------------------------------------------------



 



-18-

8.5 Restriction on Financings
     The Corporation shall not obtain any bank financing or credit facility or
issue any bonds, debentures or similar debt instruments that is not a Permitted
Indebtedness without the prior written consent of each Holder of Debentures
holding at least $1,500,000 principal amount of Debentures, which consent shall
not unreasonably be withheld.
ARTICLE 9
PROVISIONS APPLICABLE TO ILLUMINA
9.1 Sale of the Illumina Debenture
     Immediately after the entering into of the Corporation’s first commercial
contract, the Corporation will use its best efforts to find a purchaser for the
Debenture issued to Illumina (the “Illumina Debenture”), with a view to
completing the sale of the Illumina Debenture prior to December 31, 2006, the
whole subject to Section 9.2. Upon the transfer to a third party of the Illumina
Debenture, Illumina will forfeit all of its rights under the Illumina Debenture
and the warrants to purchase Class H Preferred Shares (the “Illumina Warrants”)
issued to Illumina concurrently with the issuance of the Illumina Debenture.
9.2 Right of First Refusal
     If at any time following the date hereof, Illumina receives a bona fide
offer (the “Third Party Offer”) by a person (the “Third Party”) dealing at arm’s
length with Illumina to purchase or otherwise acquire all or any part of the
Illumina Debenture for a consideration payable in full on closing, in cash, by
certified cheque or wire transfer which Illumina proposes to accept, Illumina
shall deliver a notice in writing (the “Offer”) to the Early Investors (and only
to the Early Investors), offering to sell to the Early Investors the Illumina
Debenture, or the portion thereof that is covered by the Third Party Offer and
that Illumina desires to sell (the “Purchased Illumina Debenture”). The Offer
shall specify the aggregate principal amount of Purchased Illumina Debenture and
the price per $1,000 principal amount of Purchased Illumina Debenture, which
shall be payable in cash only, and shall also disclose the name of the Third
Party making the Third Party Offer (or the person who ultimately controls the
Third Party, as the case may be), and shall otherwise contain the same terms and
conditions as contained in the Third Party Offer together with a copy thereof.
The Offer shall be irrevocable and shall be open for acceptance in writing by
the Early Investors for a period of ten (10) Business Days (the “Acceptance
Delay”) from the date upon which the Offer was given by Illumina to the Early
Investors. If no response is received by Illumina from any Early Investor within
the Acceptance Delay, such Early Investors will be deemed to have refused the
Offer.
     If the Offer is accepted by the Early Investors, such that one or more of
the Early Investors have accepted to purchase all of the Purchased Illumina
Debenture, then Illumina shall be bound to sell, and the Early Investors who
have accepted the Offer shall purchase, the Purchased Illumina Debenture from
Illumina upon the terms and



--------------------------------------------------------------------------------



 



-19-

conditions set out in the Offer. Each Early Investor may, in its acceptance, set
forth the aggregate principal amount of Purchased Illumina Debenture which such
Early Investor is willing to purchase pursuant to the Offer, up to the total
aggregate principal amount of Purchase Illumina Debenture being offered to all
of the Early Investors.
     In the event that all of the Early Investors accept the Offer, then the
Purchased Illumina Debenture shall be allocated among the Early Investors in
accordance with their respective proportion (the “Designated Portion”) of
aggregate principal amount of Debentures held out of the aggregate principal
amount of all Debentures issued to Early Investors at the First Closing Date.
     In the event that one or more of the Early Investors does not accept the
Offer within the Acceptance Delay or rejects the Offer, and those Early
Investors who have accepted the Offer (in this Section 9.2, the “Purchasers”)
have indicated in their notices of acceptance that the total aggregate principal
amount of Purchased Illumina Debenture that they are willing to acquire, in the
aggregate, is equal to or exceeds the total aggregate principal amount of the
Purchased Illumina Debenture available for sale pursuant to the Offer, such
Purchased Illumina Debenture shall be allocated among the Purchasers as follows:

(i)   each Purchaser shall be entitled, as an initial allocation, to acquire its
Designated Proportion of the Purchased Illumina Debenture as if all Early
Investors had accepted the Offer; and   (ii)   any principal amount of Purchased
Illumina Debenture that remains unallocated shall be allocated among the
Purchasers as nearly as possible in proportion to their Designated Portion, but
so that no such Purchaser shall be bound to take a greater principal amount of
Purchased Illumina Debenture than the maximum number set out in its acceptance
of the Offer.

     In the event that the Early Investors have accepted to purchase less than
all of the Purchased Illumina Debenture pursuant to the foregoing, or if the
Early Investors do not elect to accept the Offer within the Acceptance Delay,
then Illumina shall be entitled to sell the Purchased Illumina Debenture to the
Third Party pursuant to the Third Party Offer.
     If the provisions of this Section 9.2 are applicable, the Board of
Directors of the Corporation, before consenting to the transfer of the Purchased
Illumina Debenture to the Third Party, shall be entitled to require reasonable
proof (to be limited to copies of all documents delivered in connection with
such transfer or otherwise contemplated by this Section 9.2) that the sale took
place in accordance with the foregoing and the Board of Directors of the
Corporation shall refuse to consent to the transfer of the Purchased Illumina
Debenture which may have been sold otherwise than in accordance with the
provisions of this Section 9.2.
     Upon any transfer of the Purchased Illumina Debenture or a portion thereof
pursuant to this Section 9.2 (including pursuant to the Third Party Offer or
pursuant to the Offer), the transferee of the Purchased Illumina Debenture shall
be entitled to receive



--------------------------------------------------------------------------------



 



-20-

from Illumina the number of Illumina Warrants to which such transferee would
otherwise have been entitled pursuant to the Subscription Agreement if such
transferee had initially subscribed at the First Closing Date for the aggregate
principal amount of Purchased Illumina Debenture transferred to such transferee,
with no fractional Illumina Warrant being transferable.
9.3 Repurchase of the Illumina Debenture by the Corporation
     In the event that no purchaser has been found for the Illumina Debenture by
December 15, 2006 or that purchasers have not offered to purchase the full
amount of the Illumina Debenture, and that the Corporation’s cash flow then
permits it to do so, the Corporation may, at its option (which option shall not
be unreasonably declined), repurchase the Illumina Debenture at face value or
repurchase the portion not purchased by the purchasers, together with accrued
interest thereon, in which case the Illumina Warrants will automatically and
immediately be cancelled. However, such option may only be exercised by the
Corporation once the Early Investors have been given the opportunity to exercise
their right of first refusal pursuant to Section 9.2 above and that they have
declined to exercise such right.
9.4 Rights of Illumina
     In any event contemplated by Sections 9.1 to 9.3 above, Illumina shall have
the right to either (i) accept the transfer or repurchase of the Illumina
Debenture, as the case may be; or (ii) refuse the same and remain the holder of
the Illumina Debenture and the Illumina Warrants.
ARTICLE 10
DEFAULT AND ENFORCEMENT
10.1 Events of Default
     There shall be a default hereunder upon the occurrence of any of the
following events (herein called an “Event of Default”):

(a)   if the Corporation fails to repay the principal of any Debenture when the
same becomes due;   (b)   if the Corporation fails to pay interest as required
pursuant to any Debenture on the principal of such Debenture;   (c)   if the
Corporation contracts any Indebtedness that is or purports to be senior to the
Permitted Indebtedness, without the prior consent of the Debentureholders
expressed by Ordinary Debentureholder Instrument;   (d)   if the Corporation
assigns or grants any security or Lien, other than a Permitted Encumbrance, in
respect of its Intellectual Property or any of its other assets in favour of any
third party (other than in the ordinary course of its business), without the
prior consent of the Debentureholders expressed by Ordinary



--------------------------------------------------------------------------------



 



-21-

    Debentureholder Instrument, which consent shall not be unreasonably withheld
in connection with the licensing of its Intellectual Property rights to a third
party for valuable consideration;   (e)   if any proceedings are instituted by
or against the Corporation seeking its liquidation, dissolution or winding-up;  
(f)   if the Corporation files a proposal or makes a general assignment of its
property for the benefit of its creditors or otherwise acknowledges its
insolvency;   (g)   if a petition in bankruptcy is filed against the Corporation
and such petition is not stayed or dismissed within thirty (30) days or a
trustee or receiver is appointed for the Corporation pursuant to applicable
legislation relating to insolvent persons or an application is filed by or
against the Corporation pursuant to the Companies’ Creditors Arrangement Act
(Canada);   (h)   if a seizure (unless such seizure is validly contested) is
made or a judgment is executed against all or a substantial part of the
Corporation’s property;   (i)   if the Corporation ceases to be in legal
existence or ceases to operate in the ordinary course of its business; or   (j)
  if the Corporation fails to fulfill or comply with the conditions and
undertakings set forth in the Subscription Agreement or any other material
undertaking or condition set forth in this Indenture or the Debentures and such
failure to comply continues for a period of fifteen (15) days following the
Corporation’s receipt of a notice to that effect from the Trustee.

10.2 Acceleration of Maturity upon Default
     Upon the occurrence of an Event of Default which is continuing, the Trustee
may, in addition to all of its other rights and recourses, and shall, in the
event of a Major Event of Default, upon the request of Holders which hold,
individually or in the aggregate, Debentures representing an aggregate principal
amount of at least $3,500,000 at the time of the Major Event of Default or, in
the event of any Event of Default, pursuant to a Debentureholder Instrument,
send a written notice to the Corporation requiring the redemption of the
principal amount of the outstanding Debentures and the premium thereon, if any,
the payment of unpaid interest accrued on such principal amount and any interest
on unpaid interest and the payment of any amount owed pursuant to this
Indenture. The Corporation shall forthwith pay these amounts to the Trustee on
behalf of the Debentureholders.
10.3 Waiver of Default
     The Holders, pursuant to a Debentureholder Instrument, shall have the right
to waive any default or Event of Default, or may cancel any instructions made to
the Trustee pursuant to Section 10.2 above.



--------------------------------------------------------------------------------



 



-22-

10.4 Enforcement of Payment and of Security
     Subject to the waiver referred to in Section 10.3, the Trustee may, in its
discretion, and shall, pursuant to a Debentureholder Instrument and upon
receiving sufficient funds and being indemnified to its reasonable satisfaction
against all costs, expenses and liabilities to be incurred, proceed in its name
as fondé de pouvoir to obtain or enforce payment of the Debentures and other
monies owing hereunder and realize the rights resulting from the Security
Documents or by law.
10.5 Application of Monies
     Except for any prior claim to the extent required by law, any money
received by the Trustee from any enforcement of the provisions hereof shall
forthwith be paid as follows:

(a)   Firstly, to pay or reimburse to the Trustee for the costs, charges,
expenses and advances incurred in the enforcement of the rights hereunder or
under the Security Documents;   (b)   Secondly, in payment of accrued and unpaid
interest owing on the Debentures and on other sums due hereunder, on a pro rata
basis;   (c)   Thirdly, in repayment of the principal amount of the outstanding
Debentures, on a pro rata basis;   (d)   Fourthly, the surplus, if any, to the
Corporation or as it directs.

10.6 Remedies Cumulative
     All rights and remedies provided for hereunder and at law are cumulative.
ARTICLE 11
ACTIONS BY DEBENTUREHOLDERS AND TRUSTEE
11.1 Trustee not Required to Possess Debentures
     All rights of action under this Indenture and the Security Documents may be
enforced by the Trustee without the possession of any of the Debentures or the
production thereof at any trial or other proceedings relative thereto.
11.2 Trustee May Institute All Proceedings
     The Trustee shall be entitled and empowered, either in its own name or as
agent or mandatary of the Debentureholders, or in any one or more of such
capacities, to file such proof of debt, amendment of proof of debt, claim,
petition or other document as may be necessary or advisable in order to have the
claim of the Trustee and of the Debentureholders allowed in any insolvency,
bankruptcy, liquidation or other judicial proceedings relating to the
Corporation or its creditors or relating to or affecting its property. The
Trustee is hereby irrevocably appointed (and the successive respective



--------------------------------------------------------------------------------



 



-23-

Holders of a Debenture by taking and holding the same shall be conclusively
deemed to have so appointed the Trustee) the true and lawful agent or mandatary
of the respective Debentureholders with authority to make and file, in the
respective names of the Debentureholders or on behalf of the Debentureholders as
a class, subject to deduction from any such claims of the amounts of any claims
filed by any of the Debentureholders themselves, any proof of debt, amendment of
proof of debt, claim, petition or other document in any such proceedings and to
receive payment of any sums becoming distributable on account thereof, and to
execute any such other papers and documents and to do and perform any and all
such acts and things for and on behalf of such Debentureholders, as may be
necessary or advisable in the opinion of the Trustee, in order to have the
respective claims of the Trustee and of the Debentureholders against the
Corporation or its property allowed in any such proceeding, and to receive
payment of or on account of such claims; provided, however, that nothing
contained in this Indenture shall be deemed to give to the Trustee, unless so
authorized by a Debentureholder Instrument, any right to accept or consent to
any plan or reorganization or otherwise by action of any character in such
proceeding to waive or change in any way any right of any Debentureholder.
     The Trustee shall also have the power at any time and from time to time to
institute and to maintain such suits and proceedings as it may be advised shall
be necessary or advisable to preserve and protect its interests and the
interests of the Debentureholders.
     Any such suit or proceeding instituted by the Trustee may be brought in the
name of the Trustee as agent or mandatary, and any recovery of judgment shall be
for the rateable benefit of the Debentureholders subject to the provisions of
this Indenture. In any proceeding brought by the Trustee (and any proceeding in
which a declaratory judgment of a court may be sought as to the interpretation
or construction of any provision of this Indenture, to which the Trustee shall
be a party) the Trustee shall have the right to represent all the
Debentureholders, and it shall not be necessary to make any Debentureholders
parties to any such proceeding.
ARTICLE 12
ADMINISTRATION OF THE MANDATE
12.1 Appointment of Trustee as fondé de pouvoir
     The Corporation hereby irrevocably appoints the Trustee and the Trustee
irrevocably accepts, to act as fondé de pouvoir (“person holding the power of
attorney”) as contemplated in Article 2692 of the Civil Code of Québec, on
behalf of the present and future Debentureholders, to the extent necessary or
desirable for the purpose of receiving, creating, holding or enforcing any
right, hypothec or security interest created under the Security Documents and
hereafter each Debentureholder, by receiving and accepting a Debenture, shall be
deemed to accept and confirm such appointment of the Trustee as fondé de
pouvoir.



--------------------------------------------------------------------------------



 



-24-

12.2 Acceptance
     The Debentureholders hereby empower the Trustee to represent them and all
future Holders of Debentures in the performance of all juridical acts provided
for herein and the Trustee, by its acceptance, binds itself to exercise the
powers above-mentioned and agrees to perform the same upon the terms and
conditions herein set forth.
12.3 Sufficiency of Execution of Instruments
     Any order, request, direction, certificate or other instrument to be made
or given by the Corporation under any of the provisions hereof shall, unless
otherwise provided, be deemed sufficiently executed if executed by any officer
of the Corporation. The Trustee may receive a certificate signed by the
President, the Secretary or a Vice-President of the Corporation as sufficient
evidence of the adoption of any resolution of the directors or of the
shareholders of the Corporation.
12.4 Trustee May Require Indemnity
     Subject to Section 13.1 hereof, the Trustee shall not be required to take
any measure to enforce this Indenture or any covenant herein contained until
furnished with funds for such purpose or after having been indemnified to its
reasonable satisfaction.
12.5 Trustee May Employ Advisors
     The Trustee may employ or retain such agents, counsel and other advisors as
it may reasonably require for the proper discharge of its duties hereunder and
may pay reasonable remuneration for all services performed for it.
12.6 Trustee May Act on Opinion or Advice
     The Trustee may, in relation to this Indenture, act on the opinion or
advice of, or on information obtained from any counsel, notary, valuator,
surveyor, engineer, broker, auctioneer, accountant or other expert, whether
retained by the Trustee or by the Corporation or otherwise.
12.7 Trustee May Rely upon Declarations
     In the exercise of its rights and duties, the Trustee may, if it is acting
in good faith, rely, as to the truth of the statements and accuracy of the
opinions expressed therein, upon a statutory declaration, opinion, report or
certificate furnished to the Trustee under a provision hereof or at its request
where the Trustee examines the same and determines that it complies with the
applicable requirement, if any, of this Indenture.
12.8 Corporation Shall Provide Evidence of Compliance
     The Corporation shall provide forthwith to the Trustee evidence of
compliance with the conditions precedent provided for in this Indenture relating
to the issue, certification and delivery of Debentures hereunder, the
satisfaction and discharge of this



--------------------------------------------------------------------------------



 



-25-

Indenture or the taking of any other action to be taken by the Trustee at the
request of or on the application of the Corporation. Such evidence shall consist
of:

(a)   a statutory declaration or a certificate made by any officer of the
Corporation stating that such conditions precedent have been complied with in
accordance with the terms of this Indenture; and   (b)   in the case of
conditions precedent, the compliance with which are by this Indenture subject to
review or examination by Counsel to the Corporation, an opinion of Counsel to
the Corporation that such conditions precedent have been complied with in
accordance with the terms of this Indenture.

     Whenever such evidence relates to a matter other than the certification and
delivery of Debentures and the satisfaction and discharge of this Indenture,
such evidence may consist of, or otherwise be in accordance with, a report or
opinion of any solicitor, auditor, accountant, engineer or appraiser or any
other Person whose qualifications give authority to a statement made by him, but
if such report or opinion is furnished by a director, officer or employee of the
Corporation, it shall be in the form of a statutory declaration or a
certificate.
12.9 Trustee May Act on Instruments Believed Genuine
     The Trustee shall not be bound to act in accordance with any direction or
request of the Corporation or of its directors until a duly authenticated copy
of the instrument or resolution containing such direction or request shall have
been delivered to the Trustee, and the Trustee shall be empowered to act upon
any such copy purporting to be authenticated and believed by the Trustee to be
genuine.
12.10 No Person Dealing with Trustee Need Enquire
     No person dealing with the Trustee shall be concerned to enquire whether
the powers that the Trustee is purporting to exercise have become exercisable,
or whether any money remains due upon the Debentures or to see to the
application of any money paid to the Trustee.
12.11 Investment of Funds
     Any money held by the Trustee or other registrar, which under this
Indenture may be invested, shall be invested and reinvested as directed by the
Corporation to the Trustee in its name or under its control in any securities in
which presumed sound investments are made under the laws of the Province of
Québec. Pending such investment, such money shall be placed by the Trustee on
deposit at interest at the then current rate in a Canadian bank or trust
company.



--------------------------------------------------------------------------------



 



-26-

ARTICLE 13
CONCERNING THE TRUSTEE
13.1 Duty of Trustee
     In the exercise of the powers, rights, duties and obligations prescribed or
conferred by the terms of this Indenture, the Trustee shall act honestly and in
good faith with a view to the best interests of the Debentureholders and shall
exercise that degree of care, diligence and skill that a reasonably prudent
person would exercise in comparable circumstances.
13.2 Resignation of Trustee and Appointment of New Trustee
     The Trustee may resign and be discharged from all further duties and
liabilities hereunder by giving to the Corporation not less than sixty
(60) days’ notice in writing or such shorter notice as the Corporation may
accept as sufficient. The Debentureholders may at any time, pursuant to a
Debentureholder Instrument, remove the Trustee and appoint a new trustee. If at
any time a material conflict of interest in the Trustee’s role hereunder arises,
the Trustee shall, within ninety (90) days after ascertaining that it has such a
conflict, either eliminate such conflict or resign in the manner and with the
effect specified in this Section 13.2. In the event of the Trustee resigning or
being removed pursuant to a Debentureholder Instrument or being dissolved,
becoming bankrupt, going into liquidation or otherwise becoming incapable of
acting hereunder, the Corporation shall forthwith appoint a new trustee unless a
new trustee has already been appointed by the Debentureholders; failing such
appointment by the Corporation, the retiring Trustee (at the Corporation’s
expense) or any Debentureholder may petition any court of competent jurisdiction
for the appointment of a new trustee, but any new trustee so appointed by the
Corporation or by the court shall be subject to removal as aforesaid by the
Debentureholders. Any new trustee appointed under this Section shall be a
corporation authorized to carry on the business of a trust company in the
Province of Québec. On any new appointment, the new trustee shall be vested with
the same powers, rights, duties and obligations as if it had been originally
named herein as trustee.
     Any corporation into which the Trustee may be merged or with which it may
be consolidated or amalgamated or any corporation resulting from any merger,
consolidation or amalgamation to which the Trustee shall be a party shall be the
successor trustee under this Indenture without the execution of any instrument
or any further act.
13.3 Trustee May Deal in Debentures
     Subject to Section 13.6 hereof, the Trustee may buy, lend upon and deal in
the Debentures either with the Corporation or otherwise, and generally contract
and enter into financial transactions with the Corporation or otherwise, without
being liable to account for any profit made thereby.



--------------------------------------------------------------------------------



 



-27-

13.4 Trustee Not Required to Give Security
     The Trustee shall not be required to give any bond or security with respect
of the execution of its duties or conduct or administration hereunder.
13.5 Protection of Trustee
     By way of supplement to the provisions of any law for the time being
relating to trustees, it is expressly declared and agreed as follows:

(a)   the Trustee shall not be liable for or by reason of any statements of fact
or recitals in this Indenture or in the Debentures (except the representation
contained in Section 13.6 hereof and in the certificate of the Trustee on the
Debentures) or required to verify the same, but all such statements or recitals
are and shall be deemed to be made by the Corporation;   (b)   nothing herein
contained shall impose any obligation on the Trustee to see or to require
evidence of registration or filing (or renewals thereof) of this Indenture or
any instrument ancillary or supplemental hereto or thereto;   (c)   the Trustee
shall not be bound to give any notice of the execution hereof;   (d)   the
Trustee shall not incur any liability or responsibility whatever or be in any
way responsible for the consequence of any breach on the part of the Corporation
of any of the covenants contained herein or of any act of the agents or servants
of the Corporation; and   (e)   in addition to any right of indemnity given to
the Trustee by law, the Corporation shall at all times indemnify and save
harmless the Trustee against all liabilities, losses, damages, actions,
proceedings, costs, claims, expenses and demands in respect of any matter or
thing done or omitted by the Trustee (save only in the event of gross negligence
or intentional fault of the Trustee) in any way related to this Indenture.

13.6 Conflict of Interest
     The Trustee represents to the Corporation that, at the time of the
execution and delivery hereof, no material conflict of interest exists in the
Trustee’s role hereunder and agrees that in the event of a material conflict of
interest arising hereafter it will, within ninety (90) days after ascertaining
that it has such material conflict of interest, either eliminate the same or
resign its duties hereunder. If any such material conflict exists or hereafter
shall exist, the validity and enforceability of this Indenture and the
Debentures shall not be affected in any manner whatsoever by reason thereof.



--------------------------------------------------------------------------------



 



-28-

ARTICLE 14
SUPPLEMENTAL INDENTURES
14.1 Supplemental Indentures
     From time to time the Corporation and the Trustee may, without any further
approval or consent of the Debentureholders, subject to the provisions of this
Indenture, and they shall, when so directed by the provisions of this Indenture,
execute, acknowledge and deliver, by their proper officers, deeds or indentures
supplemental hereto, which thereafter shall form part hereof, for any one or
more of the following purposes:

(a)   adding to the covenants of the Corporation herein contained for the
protection of the Debentureholders or providing for events of default in
addition to those herein specified;   (b)   making such provisions not
inconsistent with this Indenture as may be necessary or desirable with respect
to matters or questions arising hereunder, including the making of any
modifications hereto or in the form of the Debentures which do not affect the
substance thereof and which, in the opinion of the Trustee, may be expedient to
make, provided that the Trustee shall be of the opinion that such provisions and
modifications will not be prejudicial to the interests of the Debentureholders;
  (c)   evidencing the succession, or successive successions of other
corporations to the Corporation and the covenants of and obligations assumed by
any such successor in accordance with the provisions of this Indenture; and  
(d)   for any other purpose not inconsistent with the terms of this Indenture
provided that, in the opinion of the Trustee, the rights of the Trustee and of
the Debentureholders are not materially prejudiced thereby.

14.2 Typographical Errors
     The Corporation and the Trustee may correct any typographical or other
manifest error in this Indenture, provided that in the opinion of the Trustee
such corrections will not prejudice the rights of the Trustee or of the
Debentureholders hereunder, and may execute all such documents as may be
necessary to correct such errors.
ARTICLE 15
SATISFACTION AND DISCHARGE
15.1 Discharge
     The Trustee shall, at the request and at the cost of the Corporation,
release and discharge this Indenture and execute and deliver such instruments as
it shall be advised by Counsel to the Corporation are requisite for that purpose
and to release the



--------------------------------------------------------------------------------



 



-29-

Corporation from its covenants herein contained (other than the provisions
relating to the indemnification of the Trustee), upon proof being given to the
reasonable satisfaction of the Trustee that the principal of all Debentures and
interest thereon (including interest on amounts in default, if any) and all
other monies payable hereunder have been paid or satisfied, or that all the
outstanding Debentures having matured, or having been duly called for redemption
pursuant to Section 10.2 and payment thereof and of all other monies payable
hereunder have been duly and effectually provided for.
15.2 Money May be Set Aside For Holders
     In case the Holder of any Debenture shall fail to surrender his Debenture
on or after the date on which the same shall be due and payable, at maturity, or
otherwise and the principal or interest then payable hereunder in respect
thereof shall have been duly provided for by the Corporation by deposit with the
paying agent for the time being or the Trustee or other registrar, interest, if
any, accruing in respect thereof shall cease to accrue, from such date, and such
money, on the direction of the Corporation, may be set aside in trust for such
holder in a Canadian bank, or the Trustee may itself so set aside such money and
such setting aside shall for all purposes be deemed a payment to the
Debentureholder of the money payable in respect thereof and the Holder shall
have no other right except to receive payment of the money so set aside upon
surrender of such Debenture.
15.3 Prescription
     Notwithstanding any other provision of this Indenture and subject to
applicable law, the Debentures will become void unless presented for payment
within three (3) years from the Maturity Date.
ARTICLE 16
GENERAL MATTERS
16.1 Assignment
     The Debentureholders may not assign the Debentures without (i) obtaining
the prior written consent of the Corporation (which shall not be unreasonably
withheld); and (ii) complying with the right of first refusal set forth in the
Third Amended and Restated Shareholders Agreement of the Corporation dated as of
March 27, 2006 (the “Shareholders Agreement”) as if the Debentures were “Shares”
for the purposes of the provisions of the Shareholders Agreement. Furthermore,
the Shares issuable upon conversion under this Indenture shall be subject to the
Shareholders Agreement or any other agreement among all the shareholders of the
Corporation governing the affairs of the Corporation. Notwithstanding the
foregoing, the transfer of the Illumina Debenture shall be governed by the
provisions of Article 9 hereof for as long as the provisions of such Article
will apply to the Illumina Debenture.



--------------------------------------------------------------------------------



 



-30-

16.2 Notices
     Any notice or other communication required or permitted to be given
hereunder shall be in writing, and shall be given by facsimile or by
hand-delivery, as hereinafter provided. Any such notice or other communication,
if sent by facsimile shall be deemed to have been received on the Business Day
following the sending, or if delivered by hand-delivery, shall be deemed to have
been received at the time it is delivered to the applicable address noted below.
Notice of a change of address shall also be governed by this Section. Notices
and other communications shall be addressed as follows:

(a)   if to the Debentureholders, at their addresses shown on the register kept
by the Trustee pursuant to Section 2.7:   (b)   if to the Corporation:       880
McCaffrey
St. Laurent, Québec H4T 2C7       Attention of: Claude Lambert, Vice President
and Chief Financial Officer
Facsimile: (514) 270-5291       with a copy to:       Stikeman Elliott LLP
1155 René-Lévesque Boulevard West
Montreal, Québec H3B 3V2       Attention of: Franziska Ruf
Facsimile: (514) 397-3222   (c)   if to the Trustee:       Computershare Trust
Company of Canada
1500 University Street, Suite 700
Montreal, Québec H3A 3S8       Attention of: Manager, Corporate Trust
Facsimile: (514) 982-7677

16.3 Time of Essence
     Time is of the essence of this Indenture.
16.4 Further Assurances
     Each of the parties shall promptly do, make, execute, deliver, or cause to
be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to



--------------------------------------------------------------------------------



 



-31-

this Indenture and shall use reasonable efforts and take all such steps as may
reasonably be within its power to implement, to their full extent, the
provisions of this Indenture.
16.5 Counterparts
     This Indenture may be executed in several counterparts, including by
facsimile, each of which when so executed shall be deemed to be an original and
such counterparts together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF the parties hereto have executed this Indenture.

          GENIZON BIOSCIENCES INC.    
 
       
Per:
  (signed)    
 
       
 
  Duly Authorized Officer    
 
        COMPUTERSHARE TRUST COMPANY OF CANADA    
 
       
Per:
  (signed)    
 
       
 
  Duly Authorized Officer    
 
       
Per:
  (signed)    
 
       
 
  Duly Authorized Officer    

INTERVENTION
The undersigned hereby intervenes to the present Secured Convertible Debenture
Indenture to acknowledge that it has taken cognizance of the foregoing and
accept all of the terms and provisions thereof applicable to it.

          ILLUMINA, INC.    
 
       
Per:
  (signed)    
 
       
 
  Duly Authorized Officer    

 